 Case 1:18-cv-01551-EGB Document 23 Filed 07/09/19 Page 1 of 1




     3Jn tbe Wniteb �tates (!Court of jfeberal (!Claims
                                No. 18-1551T
                             (Filed: July 9, 2019)
**********************
FREDERICK CHARLES HARRIS, II,

                     Plaintiff,
V.

UNITED STATES,

                     Defendant.

**********************
                                   ORDER

        On September 28, 2018, plaintiff filed a complaint claiming that the
Internal Revenue Service illegally took $40,000 from him. On April 15,
2019, defendant moved to dismiss for lack of jurisdiction and failure to state
a claim. The response to that motion was originally due on May 13, 2019.
On May 28, 2019, however, the clerk's office received a document entitled
"notice of appeal." We directed the clerk's office to return that document to
plaintiffunfiled because an appeal may only be taken from a judgment. We
also sua spante granted plaintiffuntil June 25, 2019, to respond to the motion
to dismiss. Our order warned that failure to respond to that motion would
result in dismissal for failure to prosecute and failure to comply with a court
order. Plaintiff failed to meet that deadline and has not responded to the
motion. Therefore, the complaint is hereby dismissed for failure to prosecute
and failure to comply with a court order. Defendant's motion to dismiss is
denied as moot. The Clerk of Court is directed to enter judgment
accordingly.
